Title: To James Madison from William Crawford, 4 July 1812
From: Crawford, William
To: Madison, James


Sir
Washington July 4th. 1812
Disapproving of the selection for appointment to office from the members of the house of representatives in Congress, for reasons which have hitherto been satisfactory to my mind, the scenes I have witnessed here have not diminished the force of the objections which offer against that mode of selection. From a late application, made to me as a representative in that body, from Penna., in behalf of another representative from that state, for an office of high responsibility, I feel myself called on to inform you, that I cannot for the best of all reasons, give my sanction to that recommendation. A regard to principle—the high confidence reposed in me by my fellow citizens—and the solemn obligation imposed on me—demand a performance of duty, agreeably to the dictates of conscience from the best evidence afforded to my understanding. Delicacy, to the individual recommended, induced me to offer no objection to the person who sollicited me in his behalf. But the nature of the written recommendation submitted to my inspection, & the use which was avowedly designed to be made of it, demanded, & met from me, the most explicit & decisive declaration—that I would not suffer my name to be used either directly or indirectly on the occasion. On conversing with other members from Penna. I have found more than one in a similar predicament with that in which I am thus placed. I cannot believe that the state of Penna. will feel gratified by such selections—so recommended. I am Sir With sincere sentiments of esteem & High respect Your fellow citizen.
Wm. Crawford
P. S. If not too late will Mr. Madison be so good as to remember the case of Geoe. McKnight submitted by me to his patronage.
